Citation Nr: 0947478	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 50 percent disability rating.  The Board denied the 
Veteran's claim for an increased rating for his PTSD in a 
February 2005 decision.  The Veteran's representative and the 
VA Office of General Counsel filed a Joint Motion for Remand 
with the United States Court of Appeals for Veterans Claims 
(Court) which was granted in October 2005.  The Board 
remanded this case for further development in February 2006 
and October 2007.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
intrusive thoughts, sleep impairment with nightmares, 
anxiety, depression, panic attacks, hypervigilance, periodic 
suicidal ideation, avoidance and inability to establish and 
maintain effective relationships but is not productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a schedular disability 
evaluation of 70 percent, and no higher, for the Veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for this disability in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In April 2002 and June and July 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2002 VCAA notice letter was provided prior to the 
October 2002 rating decision currently on appeal.  Because 
the Veteran's higher initial claim is being granted in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for PTSD, and because the Veteran's higher 
initial rating claim for PTSD is being granted in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.

In its October 2007 remand, the Board directed the RO to 
attempt to obtain treatment records from St. Joseph Regional 
Medical Center.  In October 2007, the RO sent a letter to the 
Veteran requesting authorization to obtain these records.  
The Veteran subsequently submitted a completed authorization 
form and the RO requested these records which were received 
in December 2008.  A review of the records received at the RO 
from St. Joseph Regional Medical Center in December 2008 
shows that they consist of treatment records dated in 
December 2005 and indicate that the Veteran had never been 
treated in its Mental Health Center prior to that date.  The 
Veteran subsequently submitted another authorization form for 
St. Joseph Regional Medical Center indicating treatment in 
2003 and 2004.  The Veteran stated that he was unsure of 
these treatment dates, however.  Given that the treatment 
records received at the RO from St. Joseph Regional Medical 
Center in December 2008 indicated that the Veteran's first 
time at the Mental Health Center was in 2005, the Board finds 
that all relevant treatment records from St. Joseph Regional 
Medical Center have been received and the RO complied with 
the Board's remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected PTSD.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Factual Background and Analysis

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD currently is evaluated 
as 50 percent disabling under DC 9411.  Under the criteria 
for PTSD, a 50 percent rating is assigned for occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders is not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 21 and 30 score is 
indicative of behavior considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends); a GAF score between 31 and 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school); a GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job); a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Service connection for PTSD was awarded in October 2002, 
effective January 23, 2002.  The record consists of a January 
2002 letter from a licensed psychologist, James R. Phillips, 
Ph.D. who treated the Veteran.  The Veteran reported 
experiencing daily intrusive thoughts, four to five 
nightmares a month, and persistent avoidance of stimuli, 
including activities and people, associated with his combat 
stressors.  It was also noted that the Veteran had feelings 
of detachment or estrangement, restricted range of affect, 
fore-shortened future, and survival guilt.  The Veteran also 
exhibited persistent symptoms of increased arousal, including 
sleep problems, irritability and anger, poor concentration, 
hyper-vigilance, exaggerated startle response and significant 
problems trusting and relating to others.  The Veteran 
reported never being married but having 17 or 18 live-in 
relationships with women.  The Veteran also stated that he 
significantly injured his back in an automobile accident in 
1997 and was subsequently unable to work.  Previous to the 
injury, prior work history was not good in that the Veteran 
had numerous jobs and frequently quit because of negative 
interactions with others.  

Upon mental status examination, the doctor observed a 
depressed mood affect that was "labile" including 
irritability.  The Veteran was oriented time three and his 
eye contact was appropriate.  Speech was appropriate in rate, 
volume, and fluency.  However, the Veteran was distracted at 
times during conversation.  His thought processes were 
intact, goal oriented, and well organized.  The doctor found 
no evidence of delusions, paranoia, or homicidal ideation.  
The Veteran had reported occasional thoughts of suicide; 
however no plans or past attempts were noted at the time of 
the examination.  The doctor found that the Veteran was 
somewhat isolated and spent most of his time alone.  The 
doctor concluded that the Veteran had significant, ongoing 
problems with PTSD symptoms.  The diagnoses were PTSD and 
pain disorder associated with both psychological factors and 
a general medical condition.  A GAF score of 45 was given. 

Subsequently, the Veteran was admitted to VA Medical Center 
in Seattle, Washington, from April to May 2002.  While 
hospitalized, the examiner noted a previous hospitalization 
in Spokane for possible attempted suicide but no date was 
given.  The examiner observed many of the same symptoms that 
Dr. Phillips had recorded, such as foreshortened future, 
survival guilt, sleep disturbance (wakes at night for several 
hours), hypervigilance, hyperstartle reactive, physiological 
reactivity to war stimuli, avoidance, irritability, poor 
concentration, suicidal ideation and depressed mood.  The 
examiner noted that the Veteran had daily intrusive memories 
of combat.  The Veteran reported panic attacks twice a month.  
The Veteran also reported that he currently lived with a 
girlfriend of four years and nine year-old son, but was 
considering leaving his partner because he feared she would 
die.  He also ruminated often about his own death.  For 
instance, he wished that he would be hit by a truck or had 
stayed in Vietnam and been killed.  

While admitted to the VA Medical Center the Veteran 
participated in group discussion, which was generally 
successful.  Several instances of irritability were reported, 
but it was noted that the Veteran successfully controlled his 
behavior.  The examiner did note that the Veteran was 
"literally writhing with anxiety in group during discussion 
by others of civilian casualties, particularly disembowelment 
of women and children."  The Veteran was put on the 
medication of venlafaxine and prazosin while at the medical 
center.  

On mental status examination at discharge, the Veteran was 
casually dressed and beard was well-groomed.  He was less 
tearful and more humorous than at admission.  He exhibited 
full range of affect and speech was normal.  The Veteran 
denied hallucinations.  His thought processes were linear and 
logical.  The Veteran denied delusions, 
obsessions/compulsions, and suicidal or violent ideation.  
The Veteran was alert and oriented.  Insight and judgment 
were fair.  The diagnoses were PTSD, chronic major depressive 
disorder, and cannabis dependence.  Upon admission the 
Veteran's GAF score was 27 and upon discharge it was 35.  

The Veteran underwent a VA psychiatric examination in October 
2002.  The examiner reviewed the claims file and noted his 
previous admission to a VA medical center and his treatment 
by Dr. Phillips.  The Veteran indicated he was still living 
with his girlfriend and her son, but the examiner also noted 
that he had been divorced prior to his succession of 17 or 18 
other women.  The Veteran mentioned that he had two children, 
born out of wedlock with whom he did not keep in touch.  The 
Veteran indicated that he continued to see Dr. Phillips once 
every two weeks but had discontinued prazosin because of 
medication he was taking for his neck and back pain.  Since 
his discharge from the military, the Veteran had rarely held 
a job for longer than a few months.  The Veteran again 
explained his unemployment since the 1997 injury in the motor 
vehicle accident and explained that previous to 1997 he would 
get a job and then "pick a fight within 3 or 4 months and 
walk off the job."  The Veteran reported that he was 
basically drunk from 1967 to 1998 and he has smoked marijuana 
since Vietnam to help him sleep.  The Veteran explained 
feeling guilty about the deaths of fellow servicemen, 
specifically feeling guilty about a fellow serviceman who 
replaced him on an assignment that was then captured, 
tortured, and killed.  The examiner noted profound survivor 
guilt.  The Veteran's 4-year relationship with his female 
partner represented the longest close relationship of his 
adult life.  The examiner noted that the Veteran brightened 
when he spoke about his relationship with his partner's ten 
year-old son.  The Veteran reported having no friends or 
close relationships outside of his partner and his partner's 
son.  The Veteran reported significant insomnia with 
interrupted sleep amounting to only five hours a night.  He 
also reported being easily startled by loud noises, being 
hypervigilant and irritable, having an inability to get close 
to others, having an avoidance of movies associated with war, 
having daily intrusive memories, experiencing night sweats, 
and experiencing nightmares again after he discontinued 
prazosin.

Upon examination, the examiner found that the Veteran was 
neatly groomed and prompt for his appointment.  The Veteran 
exhibited a great deal of anxiety behavior; however, the 
examiner had the sense that it was exaggerated.  The 
Veteran's whole body shook when he spoke of incidents in 
Vietnam.  He made little eye contact with the examiner.  The 
Veteran reported that his mood was generally depressed and 
the examiner found that his emotional expression was 
consistent with this statement.  The Veteran smiled brightly 
and engagingly when he spoke about his partner, her son, and 
his work on old vehicles.  He was generally logical and his 
speech was quiet, but normal in rate.  His intelligence was 
average and his memory was intact.  He reported suicidal 
thoughts in the past, but none at the exam.  The examiner 
found no psychotic symptoms or homicidal ideation.  The 
examiner observed re-experiencing symptoms, including 
frequent nightmares and daily intrusive memories.  He also 
found avoidance symptoms of survivor guilt, intolerance of 
crowds, and a sense of a foreshortened future.  Increased 
arousal symptoms of insomnia, irritability, hyper-vigilance, 
and an exaggerated startle response were also noted.  The 
examiner stated that the Veteran's prior alcohol abuse more 
likely than not contributed substantially to his inability to 
stay with one job or in one relationship and also likely 
contributed substantially to his chronically depressed mood.  
His current cannabis abuse more likely than not also 
contributed to his job and relationships instability.  In 
sum, alcohol abuse, cannabis dependence and PTSD more likely 
than not contributed equally to his decline in functioning, 
and a combination of substance abuse, PTSD and personal 
failure created a chronic dysthymic disorder.  The examiner 
agreed with the PTSD diagnosis and stated that it was mild to 
moderate based upon combat experience.  He also diagnosed 
alcohol dependence, cannabis abuse, and dysthymic disorder.  
The examiner assigned the Veteran a GAF score of 50.

The record consists of another letter from Dr. Phillips dated 
October 2005.  The doctor indicated that since 2002, the 
Veteran had experienced a heart attack and brain infection, 
which had affected his ability to cope with his PTSD 
symptoms.  His PTSD symptoms had increased along with his 
depressive symptoms.  At that time, he was experiencing 
almost daily panic attacks and generalized anxiety.  He 
reported problems falling asleep, decreased appetite, poor 
concentration and memory, decreased energy level, and loss of 
interest.  He was hypervigilant and nightmares were occurring 
nightly if he was able to fall asleep.  The Veteran continued 
to have daily intrusive thoughts, but now he was seeing the 
faces of individuals that were killed.  He was also having an 
increase in flashbacks.  The diagnoses were PTSD, major 
depressive disorder, recurrent, severe, and panic disorder 
without agoraphobia.  A GAF score of 41 was given.  

Hospital treatment records from St. Joseph Regional Medical 
Center showed that the Veteran presented in December 2005 
with anxiety attacks over the past several weeks.  The 
Veteran also reported that he felt suicidal since last night 
and had planned to take pills.  The Veteran indicated that he 
felt suicidal intermittently, but did not now and did not 
have a plan.  The Veteran denied homicidal ideations.  The 
following day, the Veteran had an outpatient appointment with 
the mental health clinic.  He said he already felt better as 
his medications had been switched.  He denied any suicidal 
thoughts.  He did not think he would ever have the courage to 
actually go through with it.  It was noted that he was living 
with his wife and he was about to go to jail.  The Veteran 
had a reasonable support system.  On mental status 
examination, the Veteran was well-dressed, well-groomed, calm 
and cooperative with no motor agitation.  His speech was 
normal rate, rhythm and volume.  He was coherent, linear and 
goal-directed.  There was no suicidal or homicidal ideation.  
There were no hallucinations, obsessions or delusions 
observed.  Insight and judgment were fair.  He was awake, 
alert and oriented times four.  The assessment was anxiety 
disorder, not otherwise specified, rule out PTSD, rule out 
Benzodiazepine abuse, rule out opioid abuse, rule out opioid 
dependence, and rule out malingering.  A GAF score of 65 was 
given.  

Medical records from San Joaquin Community Hospital primarily 
focused on the Veteran's heart disability.  However, a July 
2006 treatment record showed a diagnosis of "altered mental 
state", but a mental status examination was not done at that 
time.   
 
VA treatment records have also been associated with the 
claims file and reviewed.  Importantly, a June 2005 record 
showed that the Veteran had decreased sleep (about three 
hours per night) that was disrupted by nightmares.  He 
reported being nervous and confused during the day.  He was 
forgetful and his moods were variable with periods of 
tearfulness and then rage/anger.  He reported suicidal 
ideation, with one prior attempt in the 1970s, but denied 
intent.  The Veteran denied any current homicidal ideation.  
On mental status examination, he was alert and oriented times 
three.  He was casually attired and attitude was cooperative.  
His affect was appropriate, but his mood was dysphoric and 
anxious.  Speech was coherent and thought process was normal.  
However, content was helplessness and hopelessness.  He 
reported no delusions or hallucinations.  His judgment was 
adequate, but insight was limited.  The assessment was PTSD, 
depression and opioid dependence.  A GAF score of 50 was 
given.  A follow up July 2005 treatment record showed the 
same symptoms, including intermittent suicidal ideation 
without plan.  

In September 2005, the Veteran was admitted as an inpatient 
for increasing depression, anxiety and poor sleep for two 
weeks.  He stated that he was thinking about suicide.  The 
assessment was major depression, insomnia and suicidal 
ideation.  It appears that a GAF score of 30 was given.  
Nevertheless, the next day he denied current 
suicidal/homicidal ideation and requested that he be 
discharged.  On mental status examination, his symptoms were 
the same as noted in prior treatment records, except his 
thought content now included obsessions.  A follow up 
treatment record essentially showed the same symptoms, except 
his thought processes on occasion included thoughts of death.  
Significantly, October 2005,  November 2005 and December 2005 
treatment records showed that the Veteran exhibited paranoid 
delusions related to a money laundering issue.  The 
assessment was PTSD with paranoia unrelated to Vietnam 
experience.  In January 2006, the Veteran reported feeling 
better with current medication and no more paranoid delusions 
were found on examination.  A February 2006 record continued 
to show the same symptoms, but thought content was normal.  
The examiner also noted that the paranoia that the Veteran 
had experienced appeared to have its basis in reality.  
Follow up VA treatment records continued to document the same 
symptoms.  

In November 2007, the Veteran returned to treatment at the VA 
after being released from federal prison.  His symptoms were 
essentially the same except he described vivid flashbacks 
concerning combat action when discussing hallucinations.  It 
was observed that the Veteran struggled to keep from crying 
as he talked.  In December 2007, the Veteran again reported 
being suicidal, but then said "nothing that I am serious 
about."  A subsequent treatment record that same month 
showed an assessment of PTSD with suicidal thoughts.  
However, after an assessment, he indicated that he had no 
intent to harm self at that time.  Throughout 2005 to 2007, 
GAF scores ranged from 55 to 68 and appeared to be on a 
steady incline.  Nevertheless, importantly, in May 2008, the 
Veteran admitted to avoidance, irritability and passive 
suicidal thought, but no plan or intent.  He denied any 
thoughts of hurting others as well as psychosis.  His 
cognitive functions were intact, but he experienced anxiety 
around people.  A GAF score of 48 was given.  

On remand, the Veteran was afforded another VA examination in 
October 2008.  The claims file and medical file were reviewed 
extensively both before and after the assessment.  Initially, 
the examiner observed that the Veteran was thought to be at 
best a marginally reliable informant for current purposes 
given internal consistency of the information and history.  
The Veteran reported that two weeks prior to the examination, 
he and his wife had separated and he was living in a tent on 
the beach, although he could sleep on the couch at his wife's 
house, but he chose not to do so.  The Veteran maintained 
that he did nothing and had no friends or hobbies.  He 
belonged to no social organizations.  The Veteran had 
numerous different jobs after service that did not last long.  
He was currently unemployed.  The Veteran was currently 
married to his second wife but he said the relationship was 
never good.  He reported live-in arrangements with dozens of 
women, but he would push the women away once he started to 
feel affection towards them.  He had two adult children with 
whom he had had no contact with in years.  Recently, his 
older son had shown up.  The Veteran reported that he was 
currently drinking and had gone through approximately two-
fifths of whiskey in the week preceding the examination.  He 
also reported an extensive history of polysubstance abuse.  
The Veteran also reported recent suicidal ideation.  The 
examiner observed that, after the examination, the Veteran 
was taken to Triage and he substantially tempered his claims 
of suicidal ideation and said that he had thoughts of suicide 
during the preceding week, but without any imminent plan or 
intent.  During this meeting, the Veteran also reported 
passive homicidal ideation toward a person who was involved 
with his wife.  The Veteran declined hospitalization and was 
released to go home.  

The Veteran also reported in October 2008 that he experienced 
sleep disturbances, low energy level, and problems with 
memory and concentration.  He mentioned that he forgot his 
own sister's name once.  The examiner observed that the 
Veteran initially indicated that he woke up every couple of 
hours to go to the bathroom, but then amended his statement 
and discussed nightmares.  According to the examiner, the 
Veteran spontaneously reported little in the way of PTSD 
symptoms during the first part of the interview and was asked 
explicitly about these symptoms.  The Veteran then reported 
nightmares every night, distressing recollections of Vietnam, 
dissociative experiences, fore-shortened future, exaggerated 
startled response, and avoidance of people and war movies.  
He indicated that he only felt comfortable in a social 
setting when he was drunk.  He felt mostly distant and cut 
off from other people.  The Veteran experienced frequent 
irritability and anger outbursts.  He had his last physical 
altercation while in prison.  He had video cameras all around 
his house due to his problems with his sister-in-law and 
being convinced that the police were watching his house.   

On mental status examination in October 2008, the Veteran was 
dressed and groomed in the style that the examiner described 
as "aging hippie look."  He was indifferently groomed.  The 
examiner thought the Veteran was superficially cooperative, 
although there were some contradictions in the material 
provided.  The Veteran was attentive and maintained 
appropriate eye contact.  He was alert and fully oriented.  
Nothing was observed to suggest the existence of psychosis.  
Speech was spontaneous and the Veteran was able to give goal 
directed answers to questions and participate in appropriate 
dialogue.  His thinking seemed normal from the perspective of 
productivity, relevance and coherence.  At times, his face 
reddened and he briefly became tearful when talking about 
Vietnam or aspects of his life in which he felt that he 
failed.  The examiner observed that history suggested the 
Veteran had demonstrated an impaired ability to make 
reasonable and realistic life decisions.  He had at best 
limited insight into his behavior, emotions, and the effect 
that he had on others.  The examiner also found that the 
Veteran's facial expressions and emotions did not appear 
congruent with the serious suicidal intent he expressed.  

On testing, the examiner found that the Veteran's high scores 
and the extremely high level of symptoms reported by the 
Veteran suggested some deliberate distortion of the clinical 
picture might be present and the answers provided by the 
Veteran were unlikely to be an accurate reflection of 
objective clinical status.  The examiner found that the 
Veteran's history, longstanding pattern of behavior, and 
pattern of endorsement on psychological testing were 
consistent with a diagnosis of antisocial personality 
disorder.  The examiner also found that secondary to this 
disorder, the Veteran appeared to meet the criteria for 
dysthymic disorder and might at times showed symptoms of 
major depressive disorder.  The examiner found that the 
Veteran still met the diagnostic criteria for PTSD but, given 
the doubtful accuracy of the Veteran's self report, this 
examiner found that greater accuracy must be placed on the 
documentary record.  A GAF score of 55 was given.  The 
examiner concluded that the Veteran's depression was 
secondary to his personality disorder rather than PTSD.  
Impairment associated with PTSD did not appear to be any 
greater than outlined in assessments in the Veteran's 2002 VA 
examination.  

Initially, the Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, 
although the most recent VA examiner appeared to indicate 
that the Veteran's depression was due to a personality 
disorder, prior medical evidence appeared to indicate that 
his PTSD contributed to his depression.  Moreover, the 
Veteran has also been diagnosed with substance abuse.  As the 
symptoms overlap and are not clearly evident, the Veteran's 
disorders will not be differentiated for the purposes of this 
decision.

The Board finds that the Veteran's disability picture more 
nearly approximates the criteria for a 70 percent rating for 
PTSD from the date of claim.  It appears that the Veteran's 
PTSD symptoms have been consistent throughout the entire 
appeal period.  Significantly, although his GAF score was 
higher at times, throughout the appeal period the Veteran had 
been assigned GAF scores between 41 and 50 which is 
indicative of serious symptoms such as suicidal ideation or 
obsessional rituals.  Further, on two occasions during the 
appeal period, the Veteran was hospitalized for PTSD and 
assigned GAF  scores ranging from 27 to 35.  Moreover, 
although the Veteran denied any suicidal intent at times, the 
medical evidence shows a history of suicidal ideation 
throughout the appeal period.  

Further, the evidence documented panic attacks as well as 
poor memory and concentration.  The Veteran experienced anger 
outbursts, irritability and continuous depression as 
documented in treatment records and VA examinations.  
Moreover, although the Veteran was currently married, there 
was also documentation of problems in the relationship and he 
reported that he was separated at the most recent VA 
examination.  It also appears that the Veteran has no 
relationship with any family members, including his 
biological children.  He is essentially isolated with no 
friends or close relationships.  In sum, the evidence showed 
that the Veteran had an inability to establish and maintain 
effective relationships that has existed throughout the 
entire appeal period.  The record also showed a history of 
problems in keeping a job for longer than a few months due to 
altercations with coworkers.  The Board  recognizes that both 
VA examinations indicated that the Veteran may have been 
exaggerating his symptoms.  Nevertheless, the treatment 
records clearly showed documented evidence of the Veteran's 
symptoms over the applicable time period.  Significantly, the 
most recent VA treatment record assigned a GAF score of 48, 
which is again indicative of serious symptoms.  Moreover, 
although he assigned a higher GAF score, the most recent VA 
examiner stated that the Veteran's disability picture was 
essentially the same since the 2002 VA examination, which 
demonstrated serious impairment by assigning a GAF score of 
50.  Although the evidence is unclear at times with periods 
of improvement, the Board believes that this is a case were 
the positive evidence and the negative evidence is in a state 
of equipoise.  In summary, resolving all benefit of the doubt 
in favor of the Veteran, a 70 percent rating is warranted 
effective January 23, 2002, for PTSD.  

Nevertheless, the preponderance of the evidence is against a 
finding of total occupational and social impairment to 
warrant a disability rating of 100 percent.  The Veteran's 
symptoms during this time period do not more nearly 
approximate the types of symptoms set forth as examples in 
the regulatory criteria for a 100 percent schedular rating.  
For instance, the medical evidence of record clearly showed 
that the Veteran did not have persistent delusions or 
hallucinations, or grossly inappropriate behavior.  Further, 
even though there is evidence of thoughts of suicide, there 
is no medical evidence of persistent danger to hurting self 
or others.  Significantly, the Veteran has indicated on 
numerous occasions that he had no intent or plan.  The 
medical evidence of record always showed that the Veteran was  
able to maintain minimal personal hygiene.  He was 
consistently alert and oriented to place and person, and his 
speech was considered normal.  The medical evidence does not 
show any finding of gross impairment of thought processes or 
communication.  Further, although there was some report of 
memory problems with one instance of not remembering his 
sister's name, there has been no medical finding that the 
Veteran's memory loss was to such an extent that he 
consistently did not remember names of close relatives, his 
own occupation or his own name.  

The medical evidence also showed that the Veteran was able to 
perform his activities of daily living.  Moreover, although 
the Veteran had been assigned very low GAF scores on two 
occasions during hospitalization, higher GAF scores were 
predominantly assigned throughout the appeal period.  
Further, a GAF score of 41 to 50 is indicative of serious 
symptoms such as suicidal ideation or obsessional rituals, 
which are criteria under the current 70 percent rating.  In 
other words, the GAF scores predominantly assigned by medical 
professionals when treating the Veteran reflected the 70 
percent rating criteria.  Further, on numerous occasions, a 
GAF score higher than 50 was given. In sum, the degree of 
PTSD impairment is adequately contemplated by the current 70 
percent rating.  

In conclusion, an initial rating of 70 percent, but no 
higher, is warranted for the service-connected PTSD, 
effective January 23, 2002.  

Extraschedular

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in Diagnostic Code 9411 
for the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.   


REMAND

With respect to the issue of entitlement to a TDIU, the Court 
has held that a request for TDIU, whether expressly raised by 
a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).   In light of the Court's 
decision in Rice, and given that there is evidence of 
unemployability and that the Veteran now meets the schedular 
rating criteria, the Board directs to the RO to proceed with 
the appropriate development of this issue.   

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran and his service 
representative with an appropriate VCAA 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) containing notice of 
the information and evidence necessary to 
substantiate a claim of entitlement to a 
TDIU.  A copy of the notice letter should 
be included in the claims file.  

2.  Schedule the Veteran for an 
appropriate VA medical examination to 
determine the severity of his service-
connected PTSD and its impact on his 
ability to obtain and retain 
substantially gainful employment.  The 
claims file must be provided for review.  
Based on a review of the claims file and 
the results of the Veteran's examination, 
the examiner should be asked to opine on 
the effect of the Veteran's service-
connected PTSD on his ability to obtain 
and retain substantially gainful 
employment.  A complete employment 
history should be obtained from the 
Veteran, if possible.

3  Thereafter, readjudicate the claim of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


